United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-958
Issued: November 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2010 appellant filed a timely appeal of a February 4, 2010 decision of
the Office of Workers’ Compensation Programs denying further merit review. Because over 180
days elapsed between the most recent merit decision of April 1, 2009 to the filing of this appeal,
the Board lacks jurisdiction to review the merits of appellant’s case pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 2, 2002 appellant, then a 53-year-old safety specialist, filed an occupational
disease claim alleging that he developed pain in his wrists and forearms while typing. The
Office accepted his claim for bilateral carpal tunnel syndrome. Appellant returned to work. On

June 1, 2005 he filed a notice of recurrence of disability alleging that on May 1, 2005 his carpal
tunnel syndrome symptoms increased. The Office authorized continuing medical treatment on
June 16, 2005. Appellant underwent a left carpal tunnel release on April 4, 2008. Dr. Perry
Savage, a Board-certified orthopedic surgeon, performed a right carpal tunnel release on
May 9, 2008.
Appellant requested a schedule award on August 12, 2008. On October 6, 2008 he
underwent electrodiagnostic studies which revealed moderate bilateral carpal tunnel syndromes.
In an October 13, 2008 note, Dr. Savage opined that appellant had reached maximum medical
improvement and had five percent permanent impairment of each hand. On October 31, 2008 he
indicated that he based his impairment rating on the 5th edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment.1 The district medical adviser,
Dr. Daniel D. Zimmerman, a Board-certified orthopedic surgeon, reviewed the record on
January 23, 2009. He found that additional medical evidence was required as Dr. Savage did not
provide the documentation required by the A.M.A., Guides in support of his impairment rating.
The Office referred appellant for a second opinion evaluation with Dr. Jack D. Denver,
Board-certified in physical medicine and rehabilitation. Dr. Denver examined appellant on
March 5, 2009 and found give way weakness during muscle testing with no atrophy. He stated
that appellant demonstrated obvious poor effort during Froment’s sign. Dr. Denver determined
that appellant had 33 percent impairment of the right upper extremity and 16 percent impairment
of the left upper extremity. Dr. Zimmerman reviewed this report on March 21, 2009 and found
that appellant had no ratable impairment of his upper extremities as the examination findings
were not reliable or credible.
By decision dated April 1, 2009, the Office denied appellant’s request for a schedule
award based on Dr. Zimmerman’s review of the medical evidence.
Appellant requested reconsideration on January 10, 2010 and stated that his hands tingled
continuously. He resubmitted Dr. Savage’s October 13 and 31, 2008 notes, the October 6, 2008
electrodiagnostic study and a portion of a functional capacity evaluation signed by an
occupational therapist. Appellant also submitted a note from Dr. Savage dated April 16, 2009
prescribing bilateral carpal tunnel splints.
By decision dated February 4, 2010, the Office denied reconsideration of the merits. It
reviewed the evidence and found that appellant failed to submit relevant new evidence in support
of his claim for a schedule award.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides in section 8128(a) that the Office
may review an award for or against payment of compensation at any time on its own motion or
on application by the claimant.2 Section 10.606(b) of the Code of Federal Regulations provide
1

A.M.A., Guides (5th ed. 2000).

2

5 U.S.C. §§ 8101-8193, 8128(a).

2

that a claimant may obtain review of the merits of the claim by submitting in writing an
application for reconsideration which sets forth arguments or evidence and shows that the Office
erroneously applied or interpreted a specific point of law; or advances a relevant legal argument
not previously considered by the Office; or includes relevant and pertinent new evidence not
previously considered by the Office.3 Section 10.608 of the Office’s regulations provide that
when a request for reconsideration is timely, but does not meet at least one of these three
requirements, the Office will deny the application for review without reopening the case for a
review on the merits.4
ANALYSIS
In an April 1, 2009 decision, the Office denied appellant’s claim for a schedule award.
Appellant requested reconsideration on January 10, 2010. He resubmitted reports from
Dr. Savage addressing his permanent impairment. The Board has held that the submission of
evidence which repeats or duplicates evidence already of record does not constitute a basis for
reopening a case. As Dr. Savage’s reports were previously considered by the Office in issuing
the April 1, 2009 merit decision, these reports are not relevant new evidence and are not
sufficient to require the Office to reopen appellant’s claim for consideration of the merits.5
Appellant submitted an additional note from Dr. Savage dated April 16, 2009 prescribing
splints for his bilateral carpal tunnel syndrome. This note, while new medical evidence, is not
relevant to the issue of the extent of appellant’s permanent impairment. Appellant also
submitted a report from an occupational therapist. Lay individuals such as physician’s assistants,
nurses and physical therapists are not competent to render a medical opinion under the Federal
Employees’ Compensation Act.6 As this report is not medical evidence, it is not relevant to the
central issue in the claim, whether appellant sustained any permanent impairment due to his
accepted employment injury. The Board has held that the submission of evidence which does
not address the particular issue involved does not constitute a basis for reopening a case.7 As
these reports do not address the issue of appellant’s permanent impairment, the reports are not
sufficient to require the Office to review the merits of his case.
CONCLUSION
The Board finds that appellant’s January 10, 2009 request for reconsideration did not
provide pertinent new and relevant evidence requiring the Office to reopen his claim for
consideration of the merits.

3

20 C.F.R. § 10.606.

4

Id. at § 10.608.

5

M.E. 58 ECAB 694 (2007).

6

Id. at §§ 8101-8193, 8101(2); David P. Sawchuk, 57 ECAB 316 (2006).

7

M.E. supra note 5.

3

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2010 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

